Citation Nr: 0010004	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint and degenerative disc disease of the lumbar spine with 
superimposed spondylolisthesis at L5, currently evaluated as 
10 percent disabling.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956, from November 1959 to November 1962, and from August 
1965 to August 1969.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 1997, service connection was 
granted for degenerative disc disease at L5-S1 and for 
spondylolisthesis of the lumbosacral spine.  The veteran's 
claim for entitlement to non-service-connected pension 
benefits was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's degenerative joint and degenerative disc 
disease of the lumbar spine with superimposed 
spondylolisthesis at L5 is manifested by pain, including on 
use, productive of no more than moderate limitation of lumbar 
spine motion, or moderate intervertebral disc syndrome.

3.  The veteran's degenerative joint and degenerative disc 
disease of the lumbar spine with superimposed 
spondylolisthesis at L5 is productive of a 20 percent 
disability evaluation; the veteran's bilateral pes planus, 
bilateral ankle condition, residuals of left foot injury, 
hearing loss and inguinale hernia repair are each productive 
of a noncompensable disability evaluation; and the veteran's 
bilateral metatarsalgia, diabetes mellitus, and arthritis of 
multiple joints are each productive of a 10 percent 
disability evaluation.  

4.  The veteran's disabilities do not permanently and totally 
preclude him from engaging in substantially gainful 
employment consistent with his age, education and 
occupational history.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
degenerative joint and degenerative disc disease of the 
lumbar spine with superimposed spondylolisthesis at L5 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (1999).

2.  The requirements for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.342, 4.15-4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that the current 
evaluation assigned for his low back disability does not 
adequately reflect the severity of that disability.  He 
contends that his low back disability results in pain 
exacerbated by use.  Therefore, a favorable determination has 
been requested.

Regarding this claim for an increased evaluation for low back 
disability, the Board notes that when the veteran initiated 
his appeal of this issue, he was appealing the original 
assignment of disability evaluation following award of 
service connection.  As such, this claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of this disability is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119(1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  In this regard, the 
Board notes that the veteran has been afforded VA 
examinations, and that records of VA medical treatment have 
been associated with the claims file.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (1999).

Under the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
or joints involved.  When the limitation of motion for the 
specific joint or joints involved is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints, or 2 or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

For the purpose of rating disability from arthritis, the 
lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45 
(1999).

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, while severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  
Diagnostic Code 5292.  Moderate intervertebral disc syndrome, 
with recurrent attacks, warrants a 20 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief, warrants a 40 percent evaluation.  
A 60 percent evaluation is for assignment for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  A May 1997 Board decision found 
that the veteran had submitted new and material evidence to 
reopen a claim for service connection for low back 
disability.  The Board decision also decided that the veteran 
incurred degenerative disc disease of the lumbosacral spine 
in service, and aggravated spondylolisthesis of the 
lumbosacral spine in service.  

A February 1999 rating decision implemented the Board's grant 
of service connection for degenerative joint and degenerative 
disc disease of the lumbar spine with superimposed 
spondylolisthesis at L5, with an assigned evaluation of 10 
percent, effective January 1994.

Evidence from the appeal period includes VA outpatient 
treatment reports showing complaints of low back pain in 1994 
and 1995.  The impressions included arthritis and 
degenerative joint disease, and degenerative joint disease 
with spondylolisthesis.  

In January 1995, the veteran submitted statements by his 
sister and brother-in-law to the effect that they had 
witnessed the veteran suffer from low back pain.  A January 
1995 statement from the veteran's employer provided that he 
worked there two days a week, and had done so for seven 
years.  The employer provided that it was his understanding 
that the veteran had back and foot problems and was unable to 
work a 40-hour week.  

According to the report of a March 1995 VA orthopedic 
examination, the veteran reported a popping sensation and 
pain in the lumbosacral junction, with no associated 
sciatica.  Examination revealed pain at the lumbosacral 
junction, pain on extension and flexion and also to some 
extent on lateral bending to either side.  The pertinent 
diagnoses were spondylolisthesis, L5, grade I; and 
degenerative disk disease, L5-S1.

The report of a March 1998 VA neurological examination 
provides that the veteran reported having good and bad days 
with low back pain.  Sensory examination was intact to light 
touch, pinprick, proprioception and vibration throughout.  
Deep tendon reflexes were 2+ in the knees and 1+ in the 
ankles.  Gait was slightly antalgic.  The veteran had mildly 
decreased limitation of motion on forward, backward and side-
to-side lateral flexion.  He also had tenderness over the 
bony prominences at the L5-S1 region.  

The impression was degenerative joint and degenerative disc 
disease of the lumbar spine.  The examiner noted that the 
veteran, by history and examination, had evidence of 
mechanical low back syndrome.  There were no signs of a 
radiculopathy either by history or by this examination.  The 
veteran also had diffuse osteoarthritis.  

The report of a March 1998 VA orthopedic examination provides 
that the veteran reported that since 1995 he had continued to 
have the same symptoms of pain in the low back with popping 
in the low back.  The pain was aggravated by lifting and 
stress to the lumbosacral spine.  The veteran stated that he 
was unable to find work as a security guard due to his 
inability to walk very far without pain and the pain in his 
low back.  

On physical examination, the veteran was able to come to his 
knees with his fingertips when flexing forward.  He had 
approximately a 40-50 percent loss of motion in the lumbar 
spine.  Neurological examination of the lower extremities was 
within normal limits.  It was seen that the veteran had 
considerable pain on palpation and stress applied to the L5-
S1 level of the spine.  Radiographic examination revealed 
that the veteran had a severely degenerative disk at L5-S1 
with at least 70 percent loss of the height of the disk 
space.  The pertinent diagnoses were spondylosis L5 vertebra, 
spondylolisthesis L5-S1, and degenerative disk disease of L5-
S1 - severe.   

An April 1999 private hospital discharge instruction sheet 
for the veteran set forth instructions as to how to avoid 
future low back injuries.  It did not provide any current 
physical findings or describe any recent treatment.  

During a March 2000 videoconference hearing before the 
undersigned Board member, the veteran testified that he had 
muscle spasms in his back, as well as pain that interfered 
with sleep.  He said that he was lucky to sleep for two hours 
at a time, and needed to be in the fetal position with a 
pillow between his legs.  He said that he took VA -prescribed 
arthritis medication, over-the-counter pain medicine, and 
also used a heating pad.  The veteran said that he had pain 
all the time, that increased on use.  The veteran reported 
that lifting resulted in pain and would require a heating pad 
or hot bath.  He was able to lift and carry a grocery bag.  
He could do the same with a laundry bag, although it would 
result in pain. His brother-in-law mowed his lawn.  He said 
that he could stand for 10 minutes without pain, and could 
sit 15 to 20 minutes before pain required him to stand or 
became unbearable.  When sitting, his back would pop.  He 
said that he had not worked for five years, and prior to that 
had worked part-time since 1982 in security.  He said that he 
had never had a full-time job due to his feet and back pain.  
He said that in the past he had been fired from jobs because 
he was unable to walk on the job or get enough sleep off the 
job.  He said that he had a statement from his sister 
essentially duplicating an earlier statement about his back 
pain, that he did not submit.  

Based on a thorough review of the evidence, the Board finds 
that the evidence supports an evaluation of 20 percent for 
low back limitation of motion.  While the most recent VA 
neurological examination found that the veteran's low back 
range of motion was only mildly decreased, a VA orthopedic 
examination conducted at the same time found that the range 
of motion of the veteran's low back was up to 50 percent 
impaired.  With consideration of associated pain on use, and 
resolving doubt in the veteran's favor, the Board finds that 
this evidence shows low back disability comparable to 
moderate limitation of lumbar spine motion.  Diagnostic Code 
5292.  

The Board has considered but denied entitlement to an 
evaluation in excess of 20 percent for the veteran's low back 
disability.  First, the clinical findings of record fail to 
support a conclusion that the limitation of the veteran's low 
back motion is severe, even with consideration of associated 
pain.  The various VA examination reports, as well as the VA 
outpatient treatment reports, fail to provide any 
observations or opinions that the veteran's limitation of 
lumbar motion is severe.  Id.

The Board has also considered entitlement to an evaluation in 
excess of 20 percent due to intervertebral disc syndrome.  
However, the record, including the most recent VA exams, is 
negative for clinical evidence of severe recurring attacks of 
intervertebral disc syndrome with little intermittent relief.  
It appears his attacks are controlled with pain medication 
and change of position.  Diagnostic Code 5293.  Similarly, 
the record, including the most recent VA exams, is negative 
for clinical evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, loss of 
lateral motion, positive Goldthwait's sign, or abnormal 
mobility on forced motion.  Diagnostic Code 5295.  

The Board recognizes that the veteran complains of chronic 
low back pain that is exacerbated by use, and that lay 
witnesses allege to have observed this pain.  Nevertheless, 
the clinical evidence of record simply does not support a 
finding that the veteran's pain on use is comparable to 
severe limitation of motion of the lumbar spine.  Diagnostic 
Code 5292.  According to the report of a March 1998 VA 
examination, the veteran's low back pain was unchanged since 
1995 and was only aggravated by lifting or other stress.  The 
correspondence from the veteran's employer does not 
constitute competent evidence that the veteran's low back 
disability results in functional impairment at work.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, the veteran has not submitted medical or employment 
records showing loss of work due to medical treatment for the 
low back, and the private discharge instructions do not 
reveal any medical treatment.  As a result, the Board 
concludes that the veteran's low back disability is correctly 
evaluated as 20 percent disabling, and a higher evaluation 
under sections 4.40, 4.45 or 4.59 for complaints of pain is 
not warranted.  See DeLuca, 8 Vet. App. at 202.

In light of the foregoing, a 20 percent evaluation is 
warranted for degenerative joint and degenerative disc 
disease of the lumbar spine with superimposed 
spondylolisthesis at L5.

II.  Entitlement to a permanent and total disability rating 
for pension purposes.

The veteran maintains, in substance, that he is unable to 
work due to service-connected and non-service-connected 
disabilities.  During a January 1995 personal hearing at the 
RO, the veteran testified that he was unable to work a 40-
hour week due to his feet and arthritis.  He said that he 
earned a GED while in the Army, was a cook in the Army, and 
went into security after the Army.  He said that he did 
security work instead of cooking because it involved less 
standing and lifting.  He said that while as a security guard 
he did some walking, he also had stationary posts where he 
would sit and check badges.  He said that his low back was 
too painful to have a sitting job.  During a March 1998 VA 
examination, the veteran asserted that he was unable to work 
due to back, knee and ankle pain.  

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a).

A veteran may establish permanent and total disability for 
pension purposes, absent a combined 100 percent schedular 
evaluation by proving he or she has a lifetime impairment 
precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  A veteran who is considered permanently and 
totally disabled under these criteria is then awarded a 100 
percent schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17. 

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

As discussed in the foregoing decision, the veteran is 
service-connected for degenerative joint and degenerative 
disk disease of the lumbar spine with superimposed 
spondylolisthesis at L5, with an assigned evaluation of 20 
percent.  

In the most recent rating decision, dated in February 1999, 
the veteran's non-service-connected disabilities were listed 
as: bilateral pes planus, bilateral ankle condition, 
residuals of left foot injury, hearing loss, and inguinale 
hernia repair, each evaluated as noncompensable; as well as 
bilateral metatarsalgia, diabetes mellitus, and arthritis of 
multiple joints, each evaluated as 10 percent disabling.  The 
combined service-connected disability evaluation was 10 
percent, and the combined non-service-connected disability 
was 30 percent.

Turning to the veteran's non-service-connected disabilities, 
the Board notes that a VA examination of the veteran's ankles 
conducted in March 1995 found that the ankles were stable on 
inversion and had normal range of motion.  Radiographic 
examination was negative.  The pertinent diagnosis was 
recurrent sprain of both ankles.  An additional VA 
examination conducted in March 1998 did not result in any 
clinical findings or diagnosis.  In light of this evidence, 
the Board finds that the functional impairment resulting from 
the veteran's ankle conditions does not support the criteria 
necessary for a compensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 - 5274 (1999).

Regarding the veteran's pes planus, a March 1995 VA 
examination found that the veteran's feet were generally 
tender in the plantar fascia and especially in the metatarsal 
heads.  An additional VA examination conducted in March 1998 
found that his feet were of normal shape and contour.  In 
light of this evidence, the Board finds that the functional 
impairment resulting from the veteran's pes planus does not 
support the criteria necessary for a compensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

Regarding the veteran's residuals of a left foot injury, VA 
examinations conducted in March 1995 and March 1998 are 
negative for relevant findings, symptoms, or diagnoses.  In 
light of this evidence, the Board finds that the functional 
impairment resulting from the veteran's residuals of left 
foot injury do not support the criteria necessary for a 
compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Regarding the veteran's hearing loss, on an authorized VA 
audiological evaluation conducted in March 1995, pertinent 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
45
50
LEFT
25
20
30
40

Pure tone averages for the relevant frequencies were 40 
decibels for the right ear and 28 decibels for the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
Such audiometric findings reflect level I hearing in the 
right ear and level I hearing in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (1999).  An additional VA examination 
conducted in March 1998 diagnosed the veteran with bilateral 
hearing loss with a conductive hearing loss on the right.  No 
audiological test results were provided.  In light of this 
evidence, the Board finds that the functional impairment 
resulting from the veteran's hearing loss does not support 
the criteria necessary for a compensable evaluation, under 
the criteria for evaluating audiological disabilities 
effective on, or prior to, June 10, 1999.  See 64 Fed. Reg. 
25202- 25210 (1999); 38 C.F.R. § 4.85, Table VII (1999).

Regarding the inguinal hernia repair, a VA examination 
conducted in March 1995 resulted in a diagnosis of status 
post right inguinal hernia repair without sequelae.  During 
an additional VA examination conducted in March 1998, the 
veteran complained of pain at the site of the hernia repair 
when he stood for a long time. There was no evidence of 
recurrent hernia, and the scar was well-healed and not 
unusually tender.  The pertinent diagnosis was right inguinal 
hernia status post repair in 1982.  The examiner provided an 
opinion that the veteran's right inguinal hernia status post 
surgical repair did not prevent him from working.  In light 
of this evidence, the Board finds that the functional 
impairment resulting from the veteran's inguinal hernia 
repair does not support the criteria necessary for a 
compensable evaluation.  38 C.F.R. §§ 4.114, Diagnostic Code 
7338; 4.118, Diagnostic Codes 7803-7805 (1999).

Regarding the veteran's bilateral metatarsalgia, a March 1995 
VA examination found that the veteran's feet were generally 
tender in the plantar fascia and especially in the metatarsal 
heads.  An additional VA examination conducted in March 1998 
found that the metatarsal heads of all five toes on each foot 
were extremely sensitive to palpation.  A diagnosis of 
bilateral metatarsalgia was provided.  In light of this 
evidence, the Board finds that the functional impairment 
resulting from the veteran's bilateral metatarsalgia does not 
support the criteria necessary for an evaluation in excess of 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5279 and 
5284 (1999).

Regarding the veteran's diabetes mellitus, a VA examination 
conducted in March 1995 resulted in a diagnosis of non-
insulin dependent diabetes mellitus, presently controlled 
with diet.  The veteran was treated for diabetes during a May 
1995 VA hospitalization.  An additional VA examination 
conducted in March 1998 resulted in a diagnosis of diabetes 
mellitus.  It was noted that the veteran was non-insulin 
dependent, that his diabetes was controlled with diet and one 
medication, and that he did not seem to have hypoglycemic 
episodes which required treatment in the emergency room.  The 
examiner provided an opinion that the veteran's diabetes 
mellitus did not prevent him from working.  In light of this 
evidence, the Board finds that the functional impairment 
resulting from the veteran's diabetes mellitus does not 
support the criteria necessary for an evaluation in excess of 
10 percent, under the criteria for evaluating diabetes 
effective on, or prior to, June 6, 1996.  See 61 Fed. Reg. 
20,440 (1996); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(1999).

Finally, regarding the veteran's arthritis of multiple 
joints, reports of VA examinations conducted in March 1995 
fail to provide any findings or diagnoses pertaining to 
arthritis of multiple joints, other than the service-
connected degenerative joint disease of the lumbosacral 
spine.  An additional VA examination conducted in March 1998 
found that the veteran demonstrated giveaway weakness due to 
severe pain from arthritis of multiple joints.  The pertinent 
diagnosis was diffuse osteoarthritis.  No specific 
information was provided as to which joints were affected or 
whether any joint motion was limited.  In light of this 
evidence, the Board finds that the functional impairment 
resulting from the veteran's arthritis or multiple joints 
does not support the criteria necessary for an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Together, the veteran's service-connected and non-service-
connected disabilities do not satisfy either of the schedular 
criteria for a permanent and total disability rating.  
38 U.S.C.A. § 1502; 38 C.F.R. §§ 4.17 and 4.25 (1999).  

The Board has considered, and rejected, the possibility of an 
extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors.  38 C.F.R. § 3.321(b)(2).  In this regard the Board 
notes that the veteran is approximately 63 years old (he was 
61 years old during his March 1998 VA examinations), and has 
a GED degree.  The veteran has decades of work experience as 
a cook and a security officer, with many of his duties as a 
security officer performed at stationary posts not requiring 
walking.  Despite his own assertions, the objective medical 
evidence of record simply does not support his contentions 
that his disabilities render him unemployable.  Similarly, 
the veteran has submitted no personnel records supporting his 
contentions.  The January 1995 correspondence from the 
veteran's employer does not constitute competent evidence 
that the veteran's disabilities prevent him from working more 
than two days a week.  This correspondence merely repeats the 
veteran's own history and does not cite any supporting 
medical evidence.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes. 



ORDER

Subject to the criteria governing the award of monetary 
benefits, a 20 percent evaluation for degenerative joint and 
degenerative disc disease of the lumbar spine with 
superimposed spondylolisthesis at L5 is granted.

A permanent and total disability rating for pension purposes 
is denied.


REMAND

The Board notes that the May 1997 Board remand requested that 
the RO provide the veteran with a statement of the case for 
the issues of entitlement to service connection for bilateral 
foot disability and residuals of a left foot injury.  In this 
regard, the Board notes that the veteran's January 1995 
testimony at a personal hearing regarding a lower extremity 
crush injury by a vehicle, and September 1995 statement with 
regard to fallen arches, are accepted as notices of 
disagreement with the September 1994 rating decision, notice 
of which was issued in October 1994, with regard to the 
issues of entitlement to service connection for bilateral 
foot disability and residuals of a left foot injury.  The 
Court has been very clear in such circumstances that the 
Board must remand the case back to the RO for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet.App. 
238 (1999).  Further, remand instructions of the Board are 
neither optional nor discretionary.  Full compliance with 
such instructions is mandated by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In view of the foregoing, this case REMANDED to the RO for 
the following action:

The RO should issue a Statement of the 
Case with respect to the issues of 
entitlement to service connection for 
bilateral foot disability and for 
residuals of a left foot injury, as 
adjudicated by a rating decision is 
September 1994.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond.  If, 
and only if, he files his substantive 
appeal in a timely manner, then those 
issues should also be certified to the 
Board for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of any claim as a 
result of this action.


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

